IN THE COURT OF APPEALS OF IOWA

                                  No. 21-0799
                            Filed February 16, 2022


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

MICHAEL STEVEN PROFFITT,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Marshall County, Kim M. Riley,

District Associate Judge.



      A defendant appeals his sentences for felony stalking. AFFIRMED.



      Richard Hollis, Des Moines, for appellant.

      Thomas J. Miller, Attorney General, and Bridget A. Chambers, Assistant

Attorney General, for appellee.



      Considered by Vaitheswaran, P.J., and Tabor and May, JJ.
                                           2


TABOR, Judge.

        Michael Proffitt pleaded guilty to two counts of felony stalking. The district

court sentenced him to a prison term of up to five years on each count, to be served

concurrently. On appeal, he argues that the district court should have granted him

probation. But given Proffitt’s criminal history and the pervasive nature of his acts,

the court exercised proper discretion by imposing incarceration. We affirm.

   I.        Facts and Prior Proceedings

        Proffitt was in a ten-year relationship and had a child with A.P. When the

relationship ended in August 2020, A.P. sought a civil protective order. Proffitt was

arrested twice and found in contempt of court for violating that order. Proffitt used

thirty-five different cell phone numbers to contact A.P. over four days, which

prompted his first arrest. Undeterred, Proffitt called A.P. over thirty times each

day, sent emails from different accounts, and tried to add A.P. to Life360, a location

sharing application that would have allowed Proffitt to track A.P.’s whereabouts.

Proffitt escalated to physically following A.P., texting that he could see her while

she shopped at Walmart. Those acts prompted his second arrest. A.P. feared for

her safety. The State charged Proffitt with two counts of stalking while subject to

a protective order, a class “D” felony, in violation of Iowa Code section 708.11

(2021). Proffitt pleaded guilty to both counts.

        At    sentencing,   Proffitt   asked   for   a   suspended    sentence—the

recommendation in the presentencing investigation (PSI) report. Proffitt then

apologized for his actions and testified about his plans if released from custody.

Should he receive probation, he agreed to wear an ankle bracelet to monitor his

compliance with any restrictions. Countering, the State read A.P.’s victim impact
                                         3


statement into the record. The State argued that probation was not appropriate

because Proffitt’s conduct continued to escalate despite a no-contact order. In

fact, he continued the unwanted contact after being arrested. And as such, the

State requested that Proffitt be incarcerated.

          The court considered many factors in determining the proper sentence.

Prime among them was Proffitt’s criminal history. In particular, the court noted

Proffitt had received a deferred judgment for possession of a controlled substance,

which was revoked. The court also emphasized the “pervasive” and “ongoing”

nature of Proffitt’s actions and their harm to the victim.           Against those

circumstances, the court weighed Proffitt’s attitude toward rehabilitation. The court

determined that probation would not be enough to deter future violations and

sentenced Proffitt to two five-year indeterminate sentences, to be served

concurrently. After issuing the sentences, the district court advised Proffitt of the

possibility of an appeal. Proffitt now appeals his sentence.1

    II.      Scope and Standards of Review

          Proffitt requests a de novo standard of review.       But we review his

sentencing claims for abuse of discretion. See State v. Wright, 340 N.W.2d 590,

592 (Iowa 1983). Abuse occurs only when the court “exercises its discretion on

grounds clearly untenable or to an extent clearly unreasonable.”            State v.

Evans, 672 N.W.2d 328, 331 (Iowa 2003). Sentencing decisions have a strong

presumption in their favor. State v. Loyd, 530 N.W.2d 708, 713 (Iowa 1995).


1 Proffitt also claims that the district court misadvised him that he must ask
permission to appeal. We need not address the propriety of that advisory because
Proffitt timely appealed his sentence and has good cause to do so under State v.
Damme, 944 N.W.2d 98, 105 (Iowa 2020).
                                           4


   III.      Analysis

          Proffitt challenges his sentence by arguing the court improperly focused on

the protection of the community at the expense of his rehabilitation. Countering,

the State points out that the district court explained its decision at length and

contemplated the circumstances in depth. And some factors the court highlighted

did relate to Proffitt’s rehabilitation.

          A sentence should provide the “maximum opportunity for the rehabilitation

of the defendant, and for the protection of the community.” Iowa Code § 901.5.

To that end, the sentencing court must “state on the record its reason for selecting

the particular sentence.” Iowa R. Crim. P. 2.23(3)(d).

          While the PSI report recommended probation, that recommendation was

not binding. State v. Headley, 926 N.W.2d 545, 552 (Iowa 2019) (citing State v.

Grgurich, 253 N.W.2d 605, 606 (Iowa 1977)). The court considered the findings

and factors in the PSI report and used it as a guide for its sentencing decision.

True, the court addressed protection of the community, especially A.P. But the

court also considered Proffitt’s likelihood of rehabilitation outside of incarceration.

The court was concerned about Proffitt’s criminal history and, more importantly,

that he had not succeeded on probation when granted a deferred judgment. The

court also doubted Proffitt’s resolve to reform his behavior, noting that he was

encouraged over and over, by A.P., probation officers, and the court, to obey the

protective order but to “no avail.” As the court observed, that encouragement had

“kind of fallen on deaf ears.” The court reasonably concluded that “out in the

community” Proffitt continued to pose a threat to A.P.’s safety.
                                          5

       Our role is not to second guess the sentence imposed. See Damme, 944

N.W.2d at 106.     Our role is narrower—to consider whether the district court

stepped outside the bounds of its discretion. State v. Formaro, 638 N.W.2d 720,

725 (Iowa 2002). The court did not overstep in sentencing Proffitt. The sentence

imposed was within the statutory range. The court had the discretion to give weight

to the “protection of the community.” See Wright, 340 N.W.2d at 593. The court

tailored the sentence to Proffitt’s incorrigible violations of the no-contact order. We

find no abuse of discretion in the court’s order for incarceration.

       AFFIRMED.